id office uilc cca_2010120811353213 ------------------ number release date from ------------------------ sent wednesday december am to -------------------------------------------------------------------- cc subject algeria surplus tax in may i sent an email to ------- the text of which is as follows which based on information supplied by ---- ---------------------i opined that the algeria exceptional profits tax imposed on entities engaged in petroleum activities would not be a creditable income_tax it appears that the base of the algerian exceptional profits tax is gross_income as such it cannot be an income_tax under sec_901 since taxpayer is paying an income_tax and this non-income tax is in addition to and not in lieu of an income_tax our position is that it cannot qualify under sec_903 as an in lieu of tax some taxpayers have argued that an income_tax and a non-income tax in combination can qualify as an alternative_tax regime in lieu of the income_tax imposed on other business sectors although the regulation example b example allows multiple levies to be combined we interpret this example to allow only non-income taxes to be combined we do not accept this argument that taxpayers can combine an income_tax and a non-income tax here taxpayer arguments to combine the levies is weakened by the fact that this gross_basis_tax was introduced at a later time after the income_tax had been in effect for some time plus the income_tax they pay is the generally applicable income_tax if the only difference in the generally applicable tax others pay and the tax the dual_capacity_taxpayer pays is the applicable_rate it's not a separate_levy under the regulations from the materials i have it is not clear that the surplus tax is the same tax i have not been able to find any information specifically discussing a surplus tax i have attached a brief summary of algerian corporate tax prepared by ibfd last revised in date obviously this write-up may not reflect the law in because there may have been changes to the corporate tax after ----------------------------- -------------- following are two cites to the algerian income_tax law in french http lexalgeria free fr cdi htm http www mf gov dz codes impots impot sec_1 htm apparently the petroleum exceptional profits tax was enacted as part of a petroleum law and not as part of the income_tax law so it is likely the exceptional profits tax is not incorporated into the income_tax law if the surplus tax and the exceptional profits tax are one and the same then it likely will not be reflected in the income_tax it is possible that the library of congress may have information on the surplus tax let me know if you want me to check i am not sure how long it will take to get a response from them ------
